DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Preliminary Formalities
The preliminary amendment filed 07/31/2020 has been noted – Amendments to the Specification, Claims, Abstract & Drawings.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2018 102 224.7, filed on 02/01/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/02020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “converter” recited multiple times in the claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:
(a) The limitation “wherein the electric power includes active power and reactive power, wherein the control function controls the electric power depending on at least one state variable of the electricity supply grid” is vague and indefinite. The limitation is explicit to state “active and reactive” power. Therefore, it is unclear what power (active or reactive power) the applicant is referring when reciting “controls the electric power”. 
(b) The same limitation “feeding in the electric power depending on a control function, wherein the electric power includes active power and reactive power” is vague and indefinite. The applicant’s specification in ¶ [0012] states “The normal control function may for example increase or decrease the infeed of active power in proportion to a deviation in the grid frequency from a frequency reference value. Therefore, as recited, it is unclear as how the “control function feeds reactive power.”

(c) The same limitation “a control function … wherein the control function controls the electric power depending on at least one state variable of the electricity supply grid” is vague and indefinite. The claim’s BROAD limitation for “a control function” is further limited to be another BRIAD limitation for “a state variable” where notably, the claim fails to make clear what may be comprised by the “at least one state variable.” 
(d) The limitation “permitting selecting between a normal control function and a support control function, different from the normal control function, as the control function” is vague and indefinite. As already that the “control function” is unclear. Therefore, the comparison between the unknown control function to be determined to be different or not to a “normal control function” and a “support control function” is also unclear. 
(e) The limitation “determining that the electricity supply grid is operating in a stable condition” is vague and indefinite. The term "stable condition" in claim 1 is a relative term which renders the claim indefinite.  The term "stable condition" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For instance the specification describes – (a) “stable and permanent calculation parameter” (para 0055); (b) “stable compensation procedure” (para 0079); (c) “stable recovery” (para 0086); (d) “stable post-fault conditions” (para 0124). The “stable condition” is not defined in the specification. However, several stable “scenarios” are described in the specification, making unsure to what “stable condition” the applicant is referring to.
Claims 2-13 & 17-20 are rejected based on their dependency from Claim 1.
Regarding Claim 2, the limitation “counteracting an oscillation that is caused by a response of at least one synchronous generator” is vague and indefinite. Claim 2 depends on Claim 1, where claim 1 already recites “a synchronous generator.” Therefore, it is unclear to what “at least one synchronous generator” claim 2 is referring to. 
Regarding Claim 3, the limitation “wherein the at least one synchronous generator associated with the oscillation to the grid connection point is arranged close electrically to the grid connection point or acts to an extent on the grid connection point that a generator oscillation of the at least one synchronous generator in which the at least one synchronous generator oscillates around an operating point or is measurable at the grid connection point as a frequency fluctuation or as a voltage fluctuation” is vague and  indefinite. Notably the limitations (mainly the underlined sections) are narrative. The metes and bounds of the patent protection sought must be clearly set forth. 
Moreover, in claim 3 also recites “a generator” and at least one synchronous generator where such recitation is unclear (see 112b rejection of claim 1-2 regarding the generator(s)).
Regarding Claim 4, the limitation “recording a frequency gradient in the electricity supply grid and at the grid connection point” is vague and indefinite. Claim 4 depends on Claim 1, where claim 1 recites “a grid frequency … at a connection point”. Therefore, it is unclear what the applicant is referring to when reciting “a frequency gradient at the connection point” since a frequency is recited in claim 1.   
Regarding Claim 5, the term "frequency value" is a relative term which renders the claim indefinite.  The term "frequency value" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Moreover, the recitation “following the grid problem, grid fault or end of the grid fault, resuming an active power infeed by the converter-controlled generator, and increasing the active power infeed with time, wherein a rate of the increase is increased depending on a peak value of the grid frequency such that when the peak value decreases educed with decelerating frequency oscillation, the rate of the increase in the active power infeed is increased” is vague and indefinite. Notably the limitations are narrative. The metes and bounds of the patent protection sought must be clearly set forth.
Regarding Claim 7, the term "predefined moment of inertia" is a relative term which renders the claim indefinite.  The term "predefined moment of inertia" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not describe such “inertia”. For instance, the specification just repeats "predefined moment of inertia" without defining such predefined moment of inertia (see para 0034-0035).
Moreover, the limitations “”the control function, in particular the support control function implements a behavior of a virtual synchronous machine with an inertia having a predefined moment of inertia, the behavior of the virtual synchronous machine is implemented at least such that: an increase or decrease in the grid frequency leads to a decrease or increase in fed-in active power and the decrease or increase in the fed-in active power is positively correlated with the predefined moment of inertia, or a fed-in infeed current lags or leads a grid voltage when the grid frequency increases or decreases, and the lag or lead is positively correlated with the predefined moment of inertia” is vague and indefinite. Notably the limitations are narrative. The metes and bounds of the patent protection sought must be clearly set forth. For instance, the “control function” & “support control function” are already unclear (see 112b rejection to Claim 1). The claim adds additional undefined limitations such as “predefined moment of inertia, making unclear the metes and bounds of the claim.
Claim 8 is similarly rejected for the same reasons as claim 7.
Regarding Claim 9, the limitation “implementing damping control for active oscillation damping in the support control function” is vague and indefinite. As previously stated, the “support control function” is already unclear. Further limiting the support function as recited in claim 9 does not make clear the already unclear “support control function”. Moreover, the specification provides undefined terms for such “active oscillation damping”. 
For instance: 
Para [0042] states “According to a further refinement, it is proposed to implement damping control for active oscillation damping in the support control function. This also includes in particular also designing the functions already described above such that they have a damping effect, that is to say parameterizing them accordingly.
Para [0130] states “Active oscillation damping is also proposed as a further strategy” without pointing what the “strategy” is.
Regarding Claim 10, the term "frequency-dependent load" “voltage-dependent load” are a relative term which renders the claim indefinite.  The term "frequency-dependent load" & “voltage-dependent load” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding Claim 11, the limitation “selecting or parameterizing the support control function depending on a converter saturation, wherein the converter saturation is a measure of a proportion of power fed in by converter-controlled feeders to overall power fed into the electricity supply grid” is vague and indefinite. Claim 1 “support control function” is unclear. Further limiting the “support control function” with not fully defined limitation such as “converter saturation” from a “propulsion of power fed” is still unclear. Moreover, present invention does not describe ANY converter. The present invention describes a converter-controlled generator – para [0117] states “Also present is a synchronous machine 806, which may also be referred to as a synchronous generator and which is coupled directly, that is to say without the interposition of a converter, to the electricity supply grid”. Moreover the specification of a converter-controlled generator unit as a generator (see para 0056). Finally, the speciation does not distinguish a distinguishing between a converter and a generator – the present invention describes a converter-controller generator as one unit.
Regarding Claim 12, the limitation “wherein the support control function includes a damping measure” is vague and indefinite. The specification describe such damping measure as “in particular described above come into consideration, such as for example a D component or a corresponding setting of the eigenvalues of the overall transfer function of the controlled system” which is not clear – D component, eigenvalues and overall transfer function” is in regards to what.
Regarding Claim 14, the limitations similarly rejected in Claims 1 for elements described for:
(a) “wherein the electric power includes active power and reactive power”;
(c) “wherein the control function controls the electric power depending on at least one state variable”;
(d) “selection between a normal control function and a support control function, different from the normal control function, as the control function”; and
(e) “select the normal control function when it is determined that the electricity supply grid is operating in a stable condition”.
Claims 15-16 are rejected based on their dependency from Claim 14.
Regarding Claim 17, the term "voltage-dependent reactive power support function" is a relative term which renders the claim indefinite.  The term "voltage-dependent reactive power support function" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Regarding Claim 19, the limitation “wherein the support control function corresponds to the normal control function with the damping measure added” is vague and indefinite. Since the support and normal control function are unclear, it is also unclear how the support control function corresponds to the normal control function with the damping measure added.
Regarding Claim 20, the limitation “wherein the rapid active power recovery is a faster active power recovery than predefined by the support control function if a high converter proportion of at least 90% is recorded, wherein a disruption of the at least one synchronous machine coupled directly to the grid is accepted” is vague and  indefinite. Notably the limitations are narrative. The metes and bounds of the patent protection sought must be clearly set forth. 
Prior Art would be applied as best understood by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 12-16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Diedrichs (US 2015/0198145) in view of Busker (US 2016/0336888).
Regarding Claim 1, Diedrichs discloses a method for feeding electric power into an electricity supply grid that has a grid frequency by way of a converter-controlled generator at a grid connection point (Abstract; method for controlling a generator of electric energy that is connected to an electrical supply grid on a grid connection point), comprising:
feeding in the electric power depending on a control function, wherein the electric power includes active power and reactive power [Claim 3: wherein resuming feeding comprises feeding less of at least one of active power and reactive power into supply grid], wherein the control function controls the electric power depending on at least one state variable of the electricity supply grid [Claim 5: the reactive power is adjusted to a value of a first or second operating point so as to support the grid, and then the active power is adjusted] (Claim 3-5); and
permitting selecting between a normal control function [first operating point] and a support control function [second operating point], different from the normal control function, as the control function [first or second control function are selected based to support the grid] (Claim 1-3; Claim 1 states “feeding electrical power into the supply grid when the generator is operating at a first operating point”);
determining that the electricity supply grid is operating in a stable condition [monitoring the supply grid or the feeding of electrical power into the supply grid for a fault] (Claim 1);
selecting the normal control function is selected when it is determined has been recognized that the electricity supply grid is operating in the stable condition [resuming feeding occurs after a period of time] (Claim 7);
detecting a grid problem is detected [interrupting the feeding so that no power is fed into the supply grid when a fault is identified] (Claim 1), OR; 
selecting the support control function when the grid problem [resuming feeding so that electrical power is again fed into the supply grid, wherein resuming feeding occurs at a second operating point or the feeding is gradually increased to the second operating point] (Claim 1) OR.
However, Diedrichs is not explicit to disclose:
wherein: the support control function controls the electric in power to counteract an oscillation in the electricity supply grid, an oscillation of a synchronous generator connected to the electricity supply grid OR an oscillation caused by the synchronous generator.
Busker teaches:
wherein: the support control function controls the electric in power to counteract an oscillation in the electricity supply grid [a time profile of a line voltage of the electrical supply grid is detected over the detection time period, performing a check over the detection time period to ascertain whether the output power and the line voltage have an oscillation profile & outputting a signal for signaling an oscillation buildup state] (Claim 1) OR.
One of ordinary skilled in the art would recognize that when controlling and regulating wind turbine systems power output, such systems would potentially have the tendency to cause such wind turbines to output an unsuitable power, in particular an oscillating power output, including Diedrichs’ system.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Busker’s teachings as explained by “a” above. One would be motivated to do so to avoid undesired oscillations and to configure a control method and regulation method a grid-stabilizing effect.
Regarding Claim 3, Diedrichs in view of Busker disclose the method as claimed in claim 1 comprising:
Diedrichs discloses:
recording whether at least one synchronous generator associated with oscillation to the grid connection point is coupled to the electricity supply grid [The stabilization particularly relates to the voltage on the grid connection point, which is to be kept as constant as possible and/or within a predetermined tolerance area. Preferably, the proposed solution is to take the previously recorded grid characteristics of the connected supply grid as a basis] (¶ [0037]), 
wherein the at least one synchronous generator associated with the oscillation to the grid connection point is arranged close electrically to the grid connection point [FIG. 4 shows “at least one synchronous generator [element 6 from any 1] associated with the oscillation to the grid connection point [4] is arranged close electrically to the grid connection point”] OR (FIG. 4, ¶ [0090]).
Regarding Claim 4, Diedrichs in view of Busker disclose the method as claimed in claim 1, comprising:
Diedrichs discloses:
recording a frequency gradient [in order to “resume feeding” (Claim 10) after “a voltage fall” (Claim 9)] in the electricity supply grid and at the grid connection point [a voltage fall at the grid connection point] (Claim 9-10), and
following the grid problem OR, resuming an active power infeed by the converter-controlled generator, and increasing in which the active power infeed with time, wherein increasing the active power infeed [resuming feeding so that electrical power is again fed into the supply grid, wherein resuming feeding occurs at a second operating point or the feeding is gradually increased to the second operating point] (Claim 1) is performed in accordance with at least one rule from:
increasing the active power infeed depending on the recorded frequency gradient, wherein the active power infeed is increased at a slower rate in the case of a positive frequency gradient than in the case of a negative frequency gradient [resuming feeding so that electrical power is again fed into the supply grid, wherein resuming feeding occurs at a second operating point or the feeding is gradually increased to the second operating point, and wherein the second operating point is designed in such a way, as compared to the first operating point, that feeding into the supply grid takes place with a higher stability reserve.] (Claim 1),
Regarding Claim 5, Diedrichs in view of Busker disclose the method as claimed in claim 1, comprising:
Diedrichs discloses:
recording a frequency value [in order to “resume feeding” (Claim 10) after “a voltage fall” (Claim 9)] in the electricity supply grid and at the grid connection point [a voltage fall at the grid connection point] (Claim 9-10), and
following the grid problem, grid fault or end of the grid fault, resuming an active power infeed by the converter-controlled generator, and increasing the active power infeed with time, wherein a rate of the increase is increased depending on a peak value of the grid frequency such that when the peak value decreases educed with decelerating frequency oscillation, the rate of the increase in the active power infeed is increased [wherein when resuming feeding, the fed-in active power is increased with a predetermined course and the fed-in reactive power stabilizes the voltage, whereby the reactive power is based on a previously recorded grid characteristic of the electrical supply grid] (Claim 6).
Regarding Claim 6, Diedrichs in view of Busker disclose the method as claimed in claim 1, comprising:
Diedrichs discloses:
feeding the reactive power following the grid problem, grid fault or end of the grid fault [the fed-in reactive power stabilizes the voltage, whereby the reactive power is based on a previously recorded grid characteristic of the electrical supply grid.] (Claim 6);

using a reactive power function to feed in the reactive power, wherein the reactive power function specifies a relationship between a recorded voltage and the reactive power [wherein when resuming feeding, the fed-in active power is increased with a predetermined course and the fed-in reactive power stabilizes the voltage, whereby the reactive power is based on a previously recorded grid characteristic of the electrical supply grid.] (Claim 6);
permitting selecting between a first and a second reactive power function as the reactive power function [wherein the reactive power is adjusted to a value of a first or second operating point so as to support the grid, and then the active power is adjusted.] (Claim 4); and
selecting the first reactive power function when it is determined the electricity supply grid is operating in the stable condition [wherein when resuming feeding, the fed-in active power is increased with a predetermined course and the fed-in reactive power stabilizes the voltage, whereby the reactive power is based on a previously recorded grid characteristic of the electrical supply grid.] (Claim 6), OR.
Regarding Claim 9, Diedrichs in view of Busker disclose the method as claimed in claim 1, comprising:
Diedrichs discloses:
implementing damping control for active oscillation damping in the support control function [resuming feeding so that electrical power is again fed into the supply grid, wherein resuming feeding occurs at a second operating point or the feeding is gradually increased to the second operating point, and wherein the second operating point is designed in such a way, as compared to the first operating point, that feeding into the supply grid takes place with a higher stability reserve] (Claim 1), OR 
Regarding Claim 12, Diedrichs in view of Busker disclose the method as claimed in claim 1, 
Diedrichs discloses wherein the support control function includes a damping measure [The evaluation is at first performed in such a way that the measured values are recorded with measuring block 36. The measurement results are forwarded, amongst other things, to stability control block 38, which can also be referred to as SVCS (Stability Voltage Control System) block] (¶ [0092]).
Regarding Claim 13, Diedrichs in view of Busker disclose the method as claimed in claim 1, wherein:
Diedrichs discloses:
when an oscillation of at least one synchronous machine is recorded in the electricity supply grid, a rapid active power recovery is performed [when resuming feeding, the fed-in active power is increased with a predetermined course and the fed-in reactive power stabilizes the voltage, whereby the reactive power is based on a previously recorded grid characteristic of the electrical supply grid.] (Claim 6).
Regarding Claim 14, Diedrichs  a converter-controlled generator [6] for feeding electric power into an electricity supply grid [4] that has a grid frequency [Tasks are thereby performed, such as adjusting the power that is to be fed to the situation in grid 4, in particular the frequency, phase and amplitude of the voltage in the grid] (FIG. 2-3, ¶ [0081]), comprising:
an infeed apparatus [16] configured to feed in the electric power depending on a control function [With regard to the example in FIG. 2, this means that control unit 22 is a control to the extent that it comprises a certain control function or transfer function that it can also be non-linear and/or volatile, and/or relate to several sizes. However, this control unit is used in the loop shown in FIG. 2, which basically comprises, besides control unit 22, inverter 16, transformer 18 and finally a measuring unit on grid connection point 2 with a unit of comparison 23. Control unit 22 controls the inverter and is therefore integrated in the closed loop, making it part of a feedback control.] (¶ [0116]), wherein the electric power includes active power and reactive power [Preferably, the control and the operating range that is to be chosen, in particular with regard to the reactive power Q and the active power P to be fed in] (¶ [0115]); and
a controller [22] (FIG. 2-3) configured to:
implement the control function, wherein the control function controls the electric power depending on at least one state variable of the electricity supply grid [However, this control unit is used in the loop shown in FIG. 2, which basically comprises, besides control unit 22, inverter 16, transformer 18 and finally a measuring unit on grid connection point 2 with a unit of comparison 23. Control unit 22 controls the inverter and is therefore integrated in the closed loop, making it part of a feedback control] (FIG. 2-3, ¶ [0116]);
permit selection between a normal control function and a support control function, different from the normal control function, as the control function [first or second control function are selected based to support the grid] (Claim 1-3; Claim 1 states “feeding electrical power into the supply grid when the generator is operating at a first operating point”);
select the normal control function when it is determined that the electricity supply grid is operating in a stable condition (Claim 7), and 
select the support control function when a grid problem [interrupting the feeding so that no power is fed into the supply grid when a fault is identified] (Claim 1), grid fault OR an end of the grid fault has been determined recognized.
However, Diedrichs is not explicit to disclose:
wherein: the support control function controls the electric in power to counteract an oscillation in the electricity supply grid, an oscillation of a synchronous generator connected to the electricity supply grid or an oscillation caused by the synchronous generator.
Busker teaches:
wherein: the support control function controls the electric in power to counteract an oscillation in the electricity supply grid [a time profile of a line voltage of the electrical supply grid is detected over the detection time period, performing a check over the detection time period to ascertain whether the output power and the line voltage have an oscillation profile & outputting a signal for signaling an oscillation buildup state] (Claim 1) OR.
One of ordinary skilled in the art would recognize that when controlling and regulating wind turbine systems power output, such systems would potentially have the tendency to cause such wind turbines to output an unsuitable power, in particular an oscillating power output, including Diedrichs’ system.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Busker’s teachings as explained by “a” above. One would be motivated to do so to avoid undesired oscillations and to configure a control method and regulation method a grid-stabilizing effect.
Regarding Claim 15, Diedrichs in view of Busker disclose the converter-controlled generator as claimed in claim 14, 
Diedrichs discloses wherein the converter-controlled generator [6] is a wind power installation [1] (FIG. 2).
Regarding Claim 16, Diedrichs a wind farm [FIG. 4 shows a “wind farm”] having a plurality of wind power installations [1’s] including the wind power installation (FIG. 4) as claimed in claim 15, comprising:
a farm controller [34] configured to generate power setpoint values and transmit the power setpoint values [This default value can be transferred as an absolute value, in particular if wind power installations 1] to the plurality of wind power installations [1’s] (FIG. 4, ¶ [0092]).
Regarding Claim 19, Diedrichs in view of Busker disclose the method as claimed in claim 12, 
Diedrichs discloses wherein the support control function corresponds to the normal control function with the damping measure added [the active power is reduced by at least 10%, and the reactive power is reduced by at least 10%] (Claim 3).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Diedrichs (US 2015/0198145) in view of Busker (US 2016/0336888) according to Claim 1 and in further view of Varma (US 2017/0250540).
Regarding Claim 2, Diedrichs in view of Busker disclose the method as claimed in claim 1, comprising:
Diedrichs discloses:
at least one synchronous generator [6] coupled directly to the electricity supply grid [4] (FIG. 2-4); and
the grid problem [wherein the fault in the energy supply grid or in feeding electrical power into the energy supply grid is at least one of the following: a loss of stability of the supply grid] (Claim 9).
Busker discloses: 
“power oscillations” (Claim 1).
However, Diedrichs in view of Busker does not disclose. 
counteracting an oscillation that is caused by a response of at least one synchronous generator coupled directly to the electricity supply grid to the grid problem.
Varma teaches:
counteracting an oscillation that is caused by a response of at least one synchronous generator coupled directly to the electricity supply grid to the grid problem [in another implementation, the PV solar farm inverter is controlled to damp any power oscillations caused by electromechanical oscillations (0.8-2 Hz) of synchronous generators in the grid as well as by any inter-area oscillations (0.1-0.8 Hz), or subsynchronous oscillations in synchronous generators or wind generators connected to series compensated lines] ([0105]).
One of ordinary skilled in the art would recognize that when controlling and regulating wind turbine systems power output, such systems would potentially have the tendency to cause such wind turbines to output an unsuitable power, in particular an oscillating power output, including Diedrichs’ generator.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Busker’s teachings as explained by “a” above. One would be motivated to do so to avoid undesired oscillations and to configure a control method and regulation method a grid-stabilizing effect.
Allowable Subject Matter
Claims 7-8, 10-11, 17-18 & 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/
Examiner, Art Unit 2832